Opinion by
Oliver, P. J.
Entry was made on the basis of United States value, and the merchandise was appraised on the basis of foreign value. At the trial the petitioner testified that he made inquiry in Germany as to the prices and conditions under which aluminum foil was sold for home consumption; that prior to entry in all cases he submitted to the appraiser, through his broker, copies of the invoices and all information as to value; that he had several conferences with the customs examiners who handled these importations; and that as a result of his inquiries, he concluded that there was no foreign value for the merchandise in question. In accordance therewith and upon advice of the examiner he made entry on the basis of United States value. From the entire record the court held that it was clear the importer was honestly convinced that United States value was the proper -basis upon which entry should have been made; that neither petitioner nor his broker concealed any material facts; and that there was no intent to defraud the revenue of the United States. Entry 761751 in petition 6472-R, having been abandoned, was dismissed. In all other respects the petitions were granted.